IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 627 EAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ROYSCE HAYNES,                              :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

       AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.